Case 19-46230   Doc 10   Filed 11/05/19 Entered 11/05/19 15:30:39   Main Document
                                      Pg 1 of 5
Case 19-46230   Doc 10   Filed 11/05/19 Entered 11/05/19 15:30:39   Main Document
                                      Pg 2 of 5
Case 19-46230   Doc 10   Filed 11/05/19 Entered 11/05/19 15:30:39   Main Document
                                      Pg 3 of 5
Case 19-46230   Doc 10   Filed 11/05/19 Entered 11/05/19 15:30:39   Main Document
                                      Pg 4 of 5
Case 19-46230   Doc 10   Filed 11/05/19 Entered 11/05/19 15:30:39   Main Document
                                      Pg 5 of 5
